613 P.2d 633 (1980)
William WHITTINGTON, Jr., Petitioner-Appellant,
v.
Harold BRAY, Sheriff of Jefferson County, Colorado, Respondent-Appellee.
No. 79SA183.
Supreme Court of Colorado, En Banc.
June 16, 1980.
J. Gregory Walta, Colo. State Public Defender, Michael Heher, Deputy State Public Defender, Denver, for petitioner-appellant.
J. D. MacFarlane, Atty. Gen., Richard F. Hennessey, Deputy Atty. Gen., Mary J. Mullarkey, Sol. Gen., Anthony Marquez, Asst. Atty. Gen., Denver, for respondent-appellee.
HODGES, Chief Justice.
This is an appeal from the trial court's denial of a petition for a writ of habeas corpus filed pursuant to the Uniform Criminal Extradition Act. Section 16-19-101, et seq., C.R.S.1973 (now in 1978 Repl. Vol. 8). The appellant raises three issues relating to the propriety of the extradition proceedings. He first challenges the validity of the governor's warrant due to the alleged failure of the governor to personally review the requisition documents. Secondly, he questions the sufficiency of the requisition documents from North Carolina used to support the warrant. Finally, he attacks the sufficiency of the proof of his identification as the person sought by the demanding state. We reject each of these arguments and affirm the trial court's denial of the petition.
The appellant's first argument was not raised in the trial court; however, it was recently rejected by this court in Whittington v. Bray, Colo., 612 P.2d 72 (1980). We find no reason to elaborate further on the issue. Additionally, the remaining arguments have been raised for the first time on appeal,[1] and thus will not be considered.
Judgment affirmed.
NOTES
[1]  The appellant did challenge the sufficiency of the evidence of his identity in the trial court on a ground other than the primary thrust of his argument to this court. We note that this secondary ground is without merit. See Allen v. Cronin, 189 Colo. 540, 543 P.2d 707 (1975).